Citation Nr: 0807560	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating higher than 10 percent for 
otosclerosis with bilateral defective hearing. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1982 to May 1985. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


REMAND 

On VA audiology examination in July 2005, the speech 
recognition score for the right ear was 86 percent.  On a VA 
audiology consultation in July 2006, the speech recognition 
score for the right ear was 40 percent.  As there is evidence 
of a material change in the right ear, a reexamination is 
warranted under 38 C.F.R. § 3.327(a). 

Accordingly, the claim is REMANDED for the following action.

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008). 

2. Schedule the veteran for a VA audiology 
examination to determine the current level 
of bilateral hearing loss.  The claims 
folder should be made available to the 
examiner. 

3. After the above development is 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).








 Department of Veterans Affairs


